NUMBER 13-17-00635-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JOSE JAIME RODRIGUEZ,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                           ORDER OF ABATEMENT
            Before Justices Contreras, Longoria, and Hinojosa
                            Order Per Curiam

       This cause is before the Court on appellant’s unopposed motion to withdraw

counsel, appoint counsel, and extend time to file brief. Counsel states a potential conflict

of interest has arisen that precludes counsel’s continued representation of appellant.

Counsel is requesting the deadline for filing appellant’s brief be extended thirty days until

July 27, 2018.

       Adequate reason for the discharge of counsel and appointment of new counsel
rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.–Houston [1st Dist.] 2004, pet. ref'd).      In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect. If the trial court determines that new counsel should be

appointed, the name, address, email address, telephone number, and state bar number

of newly appointed counsel shall be included in the order appointing counsel. The trial

court shall further cause its order to be included in a supplemental clerk's record to be

filed with the Clerk of this Court on or before the expiration of thirty days from the date of

this order.

       Appellant's second motion for extension of time to file the brief is GRANTED.

Appellant’s brief is due on or before July 27, 2018.

       It is so ordered.

                                                         PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of June, 2018.

                                              2